           Case 3:18-cr-00319-DRD Document 91 Filed 02/11/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



UNITED STATES OF AMERICA
Plaintiff
                                                     Case No. 18-319(DRD)
               Vs.

NANCY SANTOS-ALEJANDRO
Defendant

**********************************************


        INFORMATIVE MOTION REGARDING DESIGNATION NOTIFICATION


TO THE HONORABLE COURT:

       COMES NOW, Nancy Santos-Alejandro, through the undersigned attorneys and

respectfully informs the Court the following:

       Ms. Santos-Alejandro was sentenced on December 18, 2019.

       She was given the opportunity to self surrender to the correctional institution

designed by the Bureau of Prison.

       Notification as to the designation has been received being the designation FCI

Aliceville located in Aliceville, AL.

       Ms. Santos-Alejandro have to surrender to that institution this coming February

29, 2020.

       She has made the necessary arraignment to be there on that date in the

morning.

       Ms. Santos-Alejandro, will travel to Kissimmee, FL, where his family resides a

week before surrendering to be with her grandkids. Her address in Kissimmee will be
          Case 3:18-cr-00319-DRD Document 91 Filed 02/11/20 Page 2 of 2




2550 Fassona Dr., Kissimmee, FL. This is the same address where she have traveled

to before with Court approval.

        From there she will be taken to Aliceville Federal Correctional Institution in order

to surrender herself to the correctional authorities.

        She has already met with her Probation Officer in the District of Puerto Rico

        WHEREFORER, it is respectfully requested from this Court to take notice of the

above mentioned.

        I HEREBY CERTIFY, that on this same date we electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification to all

attorneys of record.

        RESPECTFULLY SUBMITEED.             In San Juan, PR this 11th day of February,

2020.



/s/ Benito I. Rodriguez-Masso                     /s/Ruben Cerezo-Hernandez
Benito I. Rodriguez-Masso                         Ruben Cerezo-Hernandez
USDC# 124801                                      USDC#204110
Urbanizacion El Vedado                            PO Box 190912
407 Calle Bonafoux                                San Juan, PR. 00919-0912
Tel.787.763.8555/8999                             Tel 787.282.0646/Fax 787.282.0646
Fax 787.763.8917                                  E-mail: ruben@cerezolaw.com
CM/ECF: birmlaw@gmail..com
E-mail: birm2@gmail.com
